 

    
 
 

§SEHSSEWTY

DOCQMENT ,\
UNITED sTATEs DISTRICT coURT lELECH`RONICALLYFILED ';

SOUTHERN DISTRICT OF NEW YORK

 

VADIM KAPLUN ,

 

 

 

 

Petitioner, 15-cv-9190 (JGK)'

 

-against~ MEMDRANDUM OPINION
AND ORDER

UNITED STATES OF AMERICA,

 

Respondent.

 

JOHN G. KOELTL, United States District Judge:

The petitioner, Vadim Kaplun, brings this petition for a
writ of error coram nobis alleging that he received ineffective
assistance of counsel before pleading guilty in 1998 to one
count of securities fraud. The petitioner seeks to vacate that
guilty plea. For the reasons discussed below, the petition is
denied.

I.
A.

The petitioner, a noncitizen, was born in the Soviet Union
- what is now Ukraine - and emigrated to the United States in
1977. Tr. at 8. He received his green card shortly thereafter.
§d;

In June 1998, following a jury trial in the Southern
District of New York, the petitioner was convicted of one count

of participating in a conspiracy to commit securities fraud, two

counts of wire fraud, three counts of Travel Act violations, and

 

two counts of money laundering (the “J&S Securities case”). No.
97cr108-4 (S.D.N.Y.). ln December 1998, based on separate
conduct, the petitioner was charged in a one~count information
with securities fraud, in violation of 15 U.S.C. §§ 77k and 77q,
and 18 U.S.C. § 2 (the “Mugs Plus case”). No. 98cr1387
(S.D.N.Y.). In March 1999, while represented by the same counsel
who tried the petitioner's J&S Securities case, the petitioner
pleaded guilty without a plea agreement to the Mugs Plus
information. GX 4 at 3. In March 2000, the petitioner was
sentenced principally to fifty~six months' imprisonment in both
cases, to be served concurrently. No. 97cr108 Dkt. 262; No.
98cr1387 Dkt. ll. This constituted a downward departure from the
then~mandatory guidelines range of sixty-three to seventy-eight
months’ imprisonment. §ee GX 10 at 32. The petitioner was also
ordered to pay restitution of $3,709,828.50 in connection with
the J&S Securities case. No. 9?cr108 Dkt. 262.

Based on the petitioner’s convictions and noncitizen
status, the former lmmigration and Naturalization Service - now
the Department of Homeland Security ~ initiated removal
proceedings against the petitioner. Certified Administrative
Record (“CAR”) at 956, 958. The petitioner denied the charges of
removability and filed an application for various forms of
relief, including deferral of removal under the Convention

Against Torture (“CAT”). See id. at 335“38. ln April 2004, the

 

 

immigration judge (“IJ”) granted the petitioner's request for
CAT relief. ld; at 332. ln a later proceeding, in February 2006,
the IJ held that the petitioner's convictions in the J&S
Securities case were not aggravated felonies requiring a finding
of removability, but that the petitioner’s conviction obtained
through his plea in the Mugs Plus case constituted an aggravated
felony pursuant to 8 U.S.C. § lOl(a)(43)(M) because it was a
conviction for a felony involving fraud or deceit in which the
loss to the victims exceeded $10,000. ld; at 146~56. The lJ
found that the Mugs Plus conviction subjected the petitioner to
removal from the United States. ld; at 156.l

In August 2006, the Board of immigration Appeals (“BIA”)
affirmed the lJ’s finding that the petitioner’s conviction in
the Mugs Pius case constituted an aggravated felony. ld; at 109~
ll. However, the BIA reversed the IJ’s earlier grant of CAT
relief to the petitioner, and ordered the petitioner removed
from the United States. ld; at 111-13. The petitioner sought
review of the BIA decision in the Third Circuit Court of

Appeals. See Kaplun v. Attorney Gen. of U.S., 602 F.3d 260 (3d

 

Cir. 2010). The Court of Appeals affirmed the BlA’s decision
that the petitioner's conviction in the Mugs Plus case

constituted an aggravated felony but found that the BIA used an

 

1 The history of immigration proceedings relating to the petitioner are
recounted in Kaplun v. Attorney Gen. of U.S., 602 F.3d 260 (3d Cir. 2010).

 

3

 

 

improper standard of review when it reversed the IJ's finding
with respect to CAT relief. §d; at 266, 272. The court therefore
remanded the case to the BIA to reconsider the BlA’s CAT ruling.
ld; at 273. On remand, in May 2011, the BIA affirmed the IJ’s
grant of deferral of removal under the CAT. CAR at 29.

Thus, the petitioner is removable for having been convicted
of an aggravated felony, but his removal is deferred under the
CAT. Because of this, he can stay within the United States but
cannot travel internationally or become a United States citizen
or “otherwise regularize his status.” Pet. l 5. The petitioner
alleges that this inability to travel internationally - and his
lack of legal status in the United States s hampers his ability
to conduct his online business and earn a livelihood. §ee id;;
Tr. at 20e24.

Represented by counsel different from his criminal defense
counsel, the petitioner brings this petition for a writ of error
coram nobis alleging that his trial counsel provided ineffective
assistance of counsel under the standard set forth in Strickland
v. Washington, 466 U.S. 668 {198@). The petitioner contends that
trial counsel rendered ineffective assistance in the Mugs Plus
case by advising him that a sentence of fewer than five years'
imprisonment would carry no immigration consequences. Had trial
counsel properly informed the petitioner of the immigration

consequences attached to the Mugs Plus conviction, the

 

 

petitioner claims that he would have elected go to trial rather
than plead guilty to the charge in the Mugs Plus information.
The petitioner also contends that trial counsel rendered
ineffective assistance by not seeking a plea to one substantive
count involving an individual victim whose ioss amount was under
$10,000, which would have prevented the Mugs Plus conviction
from being categorized as an aggravated felony.

B.

This Court held an evidentiary hearing on these issues on
May 30, 2018, nearly twenty years after the petitioner had
pleaded guilty in the Mugs Plus case. The petitioner, his
criminal defense counsel, one of the prosecutors in charge of
the J&S Securities case, and the prosecutor in charge of the
Mugs Plus case testified. Having reviewed the evidence and
assessed the credibility of the witnesses, the Court makes the
following findings of fact and reaches the following conclusions
of law.

The petitioner testified that, during the Mugs Plus case,
trial counsel encouraged the petitioner to consult with an
immigration attorney. Tr. at 9. Trial counsel testified that he
either referred the petitioner to an immigration attorney or
consulted with one himself, and that he never held himself out

as an immigration attorney. ld. at 126~27.

 

 

Both the petitioner and trial counsel testified that trial
counsel’s focus in the Mugs Plus case was on obtaining a
combined sentence with the J&S Securities case of under five
years to mitigate the immigration consequences attached to a
conviction. ld; at 10, 127~28. The petitioner testified that an
immigration lawyer advised that if the petitioner received a
sentence of under five years, the petitioner would “not have any
consequences with immigration”; and that trial counsel told him
that if the sentence was under five years, the petitioner would
not be deportable and his immigration status would not change.
ld; at 10. Trial counsel denied categorically that he told the
petitioner that the petitioner “was immune from adverse
immigration consequences if he were sentenced to under five
years.” ld; at 127. The petitioner's testimony was not credible.

The petitioner admitted at the evidentiary hearing that he
lied under oath during his plea allocution in the Mugs Plus
case. The petitioner testified at the evidentiary hearing thatl
at the time he engaged in the fraudulent conduct relevant to the
Mugs Plus case, he did not know that his conduct was illegal.
ld; at 56. However, at his plea allocution in the Mugs Plus
case, the following exchange took place:

THE COURT: . . . . When you did the acts that you have

described to me, did you know that what you were doing
was wrong and illegal?

 

 

 

THE IH§FENDANTW Tfes.
GX 4 at 19. When questioned about this exchange at the
evidentiary hearing, the petitioner stated that he answered
“Yes” because “otherwise [the Court] would not have taken [his]
plea and {he] would have went to trial.” Tr. at 57. This
demonstrates that the petitioner was prepared to lie under oath
to induce the Court to accept his guilty plea and it illustrates
how intent the petitioner was on pleading guilty even without
knowing what the sentence would be.2 n

The contemporaneous evidence does not support the
petitioner’s contention that he was told or believed that a
sentence of fewer than five years in the Mugs §lus case would
immunize him from any immigration consequences. Rather, a plea
would only allow the petitioner to argue for a sentence of fewer
than five years on the combined sentencing in the Mugs Plus case
and the J&S Securities case, and that would enhance his argument
that he was not subject to removal from the United States.

Hence, trial counsel’s sentencing letter - which the
petitioner attributes at least in part to his alleged
understanding that a sentence of under five years would avoid
any immigration consequences, see id. at ll - states only that a

sentence of under five years would allow the petitioner to seek

 

2 The petitioner subsequently denied that he was prepared to give a
false statement in order to avoid going to trial. Tr. at 60.

7

 

 

withholding of removal. Def. Ex. A at 2. Similarly, at
sentencing, trial counsel stated that a sentence of under five
years would make it easier for the petitioner to remain in the
United States. GX 10 at 15. Trial counsel did not state or imply
that such a sentence would avoid all immigration consequences.
Trial counsel’s sentencing letter and statement at sentencing
support trial counsel's testimony at the evidentiary hearing:

Q: Did you ever tell [the petitioner] that he was immune

from adverse immigration consequences if he were
sentenced to under five years?

 

A: Absolutely not.

Q: Did you believe there was a way to avoid the
possibility of adverse immigration consequences in the
cases that [the petitioner] was facing?

 

A: lt was my belief that there was a way of mitigating
or reducing or creating a stronger argument to remain in
the country, but l never had any knowledge or belief
that [the petitioner] could remain in the country by
receiving any type of particular sentence.

Tr. at 127-28.

ln sum, no evidence supports the petitioner’s contention
that trial counsel misadvised him by stating that the petitioner
would face no immigration consequences if he received a sentence
shorter than five years.

The evidence does not support the petitioner’s claim that
he would have gone to trial in the Mugs Plus case if he had been
informed of the ultimate immigration consequences of his plea -
namely that because he is subject to removal but is also subject
to the protection of the CAT, he can remain in the United States

8

but cannot travel internationally. While the petitioner alleges
that he would not have been subject to these consequences if he
had gone to trial and been convicted in the Mugs Plus case, id;
at 51, that is simply not true. There is no reason that a
conviction after a guilty plea would have subjected the
petitioner to greater immigration consequences than the
consequences following a conviction for the same offense after a
trial.

Rather, the credible evidence showed that the petitioner
pleaded guilty because he thought that such a plea would enhance
his chance to obtain a lesser sentence of imprisonment. §d; at
52, 130. Trial counsel testified credibly that after the
petitioner was convicted in the J&S Securities case, the
petitioner did not want to go through another trial; that the
petitioner was not financially able to go through another trial;
and that the petitioner never seriously entertained going to
trial. ld; at 129-l30. In addition, the Mugs Plus prosecutor
testified that the Government had “substantial documentary
evidence” supporting the fraud charge against the petitioner.
ld; at 100-01. The prosecutor also testified that trial counsel
conveyed that he regarded a guilty plea “as the prudent,
appropriate and wise step to take given the evidence in our case

and the fact that it would have only incremental sentencing

 

impact given that {the petitioner] had already been convicted in
[the J&S Securities] case.” ld. at 93.

Moreover, there is no evidence that the petitioner's
primary complaint in this petition ~ his inability to travel
internationally and the effect that has on his online business s
was a concern during the Mugs Plus case. The petitioner
testified that he did not own his online business at the time of
his guilty plea and the ability to travel internationally was
not one of his considerations in deciding whether to plead
guilty. See id. at 52-53.

Finally, the evidence adduced at the hearing does not
suggest that trial counsel could have obtained a plea in which
the petitioner pleaded to one substantive count in the Mugs Plus
case involving a single victim.whose loss amount was under
$10,000. When asked whether trial counsel ever asked for such a
plea, the Mugs Plus prosecutor testified:

l don’t remember whether [trial counsel] ever mentioned

anything like that. lf he did, it wasn't something we

would entertain seriously or that l would even remember

because . . . our general practice and especially in a

case like this was to require a plea to a charge that

encompassed all of the actual misconduct that took place
, which was a fraud perpetrated against a number

of investors who all invested in the same instrument and

resulted in gain to the defendant and his co-

conspirators and loss to the victims of [more than]
700,000 [dollars].

ld. at 103. He also testified that the Government sought

$722,235.50 in restitution and that he “couldn't have made the

10

 

arguments in favor of restitution if the count of conviction was
limited to one victim.” ld; at 102, 114.

Moreover, although trial counsel testified that he never
sought a plea to one substantive count involving a single victim
whose losses were under $10,000, he stated that it was “very,
very unlikely” that the Government would have accepted such a
plea. ld; at 132-33. And, as to the Government’s willingness to
entertain a favorable plea generally, trial counsel testified
that the Government “was not giving me anything. They were
giving me, proverbially, ice in the winter.” §d; at 134.

II.
A.

“[F]ederal courts are authorized to grant the ancient

common law writ of error coram nobis under the terms of the All

Writs Act, 28 U.S.C. § 1651(a}.” Fleming v. United States, 146

 

F.3d 88, 89 (2d Cir. 1998) (per curiam). When a defendant has
served the entirety of the defendant's sentence pursuant to a
federal conviction, and is no longer in custody pursuant to that
conviction, a defendant’s application to vacate the conviction
because of an error is properly treated as an application for a

writ of error coram nobis. See, e.g., Porcelli v. United States,

 

404 F.Bd 157, 159 (2d Cir. 2005}; see also Fleming, 146 F.3d at
89#90 (“Coram nobis is essentially a remedy of last resort for

petitioners who are no longer in custody pursuant to a criminal

ll

 

 

conviction and therefore cannot pursue direct review or
collateral relief by means of a writ of habeas corpus.”). ln
this case, the petitioner asserts, and the Government does not
contest, that he is no longer in custody.

Coram Nobis relief is an extraordinary remedy. To obtain
coram nobis relief, “a petitioner must show ‘that l) there are
circumstances compelling such action to achieve justice, 2)
sound reasons exist for failure to seek appropriate earlier
relief, and 3) the petitioner continues to suffer legal
consequences from his conviction that may be remedied by

II

granting of the writ.' Doe v. United States, 915 F.3d 905, 910

 

(2d Cir. 2019) (quoting Kovacs v. United States, 744 F.3d 44, 49

 

(2d Cir. 2014}). “ln reviewing a petition for the writ, a
federal court must ‘presume the proceedings were correct. The
burden of showing otherwise rests on the petitioner.'” Fleming,

146 F.Bd at 90 (quoting Nicks v. United States, 955 F.2d 161,

 

167 (2d Cir. 1992)); see United States v. Viertel,r No. 01cr571,

 

2012 WL 1604712, at *l (S.D.N.Y. May 8, 2012), affld, 505 F.
App’x 40 (2d Cir. 2012). Because the petitioner has failed to
show that his counsel performed deficiently under Strickland,
the circumstances in this case do not warrant coram nobis

relief.

12

 

 

B.
Criminal defendants have a Sixth Amendment right to the
effective assistance of counsel during all critical stages of a

criminal proceeding. Janvier v. United States, 793 F.2d 449, 451

 

(2d Cir. 1986). To establish a claim of ineffective assistance
of counsel, the petitioner must show both that: (l} his
counsel’s performance was deficient in that it was objectively
unreasonable under professional standards prevailing at the
time, and (2) his counsel's deficient performance was
prejudicial to his case. §ee Strickland, 466 U.S. at 686;

Bunkley v. Meachum, 68 F.3d 1518, 1521 (2d Cir. 1995).

 

To meet the first prong of the Strickland test, the
petitioner must establish that his counsel “made errors so
serious that counsel was not functioning as the ‘counsel’
guaranteed . . . by the Sixth Amendment.” Strickland, 466 U.S.
at 687. The petitioner bears the burden of proving “that
counsel's representation was unreasonable under prevailing
professional norms and that the challenged action was not sound

strategy.” Kimmelman v. Morrison, 4?? U.S. 365, 381 (1986)

 

(citing Strickland, 466 U.S. at 688~89). Although this case
concerns representation that took place before the Supreme

Court's decision in Padilla v. Kentucky, 559 U.S. 356 (2010), an

 

attorney's misrepresentation to a client about the immigration

consequences of the client’s guilty plea could constitute

13

 

 

ineffective assistance of counsel well before Padilla was
decided. §ee Kovacsr 744 F.3d at 50-5l (collecting cases).

To meet the second prong of the Strickland test, the
petitioner must show that “there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability
is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694. When seeking to vacate a
guilty plea due to misadvice with respect to immigration
consequences, the petitioner must show that there is a
reasonable probability that, but for the challenged ineffective
assistance, he (1) would not have pleaded guilty and would have
insisted on going to trial or (2) “could have negotiated a plea
that did not impact immigration status.” Kovacs, 744 F.3d at 52;

United States v. Couto, 311 F.3d l79, 187 (2d Cir. 2002),

 

abrogated on other grounds by Padilla, 559 U.S. 356.

 

III .
A.

The petitioner’s first claim of ineffective assistance of
counsel ~ that he was misadvised by trial counsel about the
immigration consequences of pleading guilty in the Mugs Plus
case and would have gone to trial had he known the true
potential consequences - fails both prongs of Strickland. There

is no credible evidence that trial counsel advised the

14

 

 

petitioner that he would face no immigration consequences if he
pleaded guilty and was sentenced to under five years’
imprisonment. Trial counsel’s sentencing letter, statement at
sentencingr and testimony at the evidentiary hearing all prove
otherwise. In addition, the immigration consequences of which
the petitioner now complains ~ his inability to travel
internationally and the effect that has on his online business "
were not considerations relevant to the petitioner at the time
of his plea, and there is no evidence that the petitioner's
counsel provided erroneous advice on that issue. lndeed,
apprising the petitioner of such consequences in this case would
have, unrealistically, required trial counsel to predict in
advance the attenuated circumstances leading to the petitioner’s
loss of his right to travel internationally - namely, that the
petitioner would suffer no immigration consequences from his J&S
Securities conviction, that he would be removable on the basis
of the Mugs Plus conviction, that he could and would ultimately
obtain CAT relief, and that the CAT relief would inhibit his
ability to travel internationally and therefore hamper his then-
nonexistent business dealings.

The petitioner finds no support in Qiao v. United States, a

 

case he cites wherein defense counsel erroneously advised the
court that home confinement would not subject the defendant to

removal from the United States. No. 07cv3727, 2007 WL 41058l3r

15

 

 

at *1-2 (S.D.N.Y. Nov. 15, 2007). The plaintiff also
unpersuasively relies upon Kovacs, a distinguishable case
involving defense counsel's misrepresenting to the defendant w
who had requested that counsel negotiate a plea that would not
have immigration consequences - that pleading to a certain
felony would not subject the defendant to removal. 744 F.3d at
48#49. Trial counsel's performance in this case is

distinguishable from that of counsel in both of the petitioner’s

 

cited cases. The petitioner has failed to prove that trial

 

counsel was deficient under Strickland's first prong.

The petitioner has also failed to prove that he would have
gone to trial if he were informed properly of the immigration
consequences attached to his guilty plea. Aside from failing to
prove that he was improperly counseled in the first instance,r
the evidence indicates that the petitioner would not have
insisted on going to trial. The petitioner sought to minimize
his prison time after he had already been convicted in the J&S
Securities case. By accepting responsibility in the Mugs Plus
case and pleading guilty, the petitioner added an additional
argument for a reduced sentence. lndeed, the petitioner was so
anxious to plead guilty, he was prepared to lie to the Court to
assure that the Court would accept his guilty plea. Tr. at 57.
The petitioner’s purported willingness to go to trial and risk

additional time in prison is especially incredible given the

16

immigration consequence of which he currently complains - not
removal but rather being unable to travel internationally.
Moreover, trial counsel testified credibly that the petitioner
did not want to go through another trial after the multi-week
J&S Securities trial. And the Mugs Plus prosecutor testified
credibly that the Government had a strong case against the
petitioner.

The petitioner nonetheless argues that there is Strickland

prejudice under Lee v. United States, which held, among other

 

things, that a petitioner need not prove that “had he gone to
trial, the result of that trial ‘would have been different’ than
the result of the plea bargain”; a petitioner need only prove
that if properly advised, there is a reasonable probability he
would have insisted on going to trial. 137 S. Ct. 1958, 1964"65
(2017). This holding does not help the petitioner because he has
not proven that he was misadvised or that he would have insisted
on going to trial. And the circumstances leading the Court to
find prejudice in gee are distinguishable from those here. ln
that case, the evidence showed that the defendant's counsel
advised the defendant that the defendant could not be deported
if deportation was not included in the plea agreement. ld; at
1963. Deportation was the determinative issue in the defendant's
decision to plead guilty. ld; The defendant’s counsel testified

that “if he had known [the defendant] would be deported upon

l7

 

 

pleading guilty, he would have advised him to go to trial.” ld;
The petitioner has failed to prove prejudice, the second prong
of Strickland.

B.

The petitioner’s second claim of ineffective assistance of
counsel - that trial counsel did not mitigate immigration
consequences by seeking a plea whereby the petitioner would
plead guilty to one substantive count against a single victim
whose loss amount was under $10,000 s also fails under
Strickland. For the reasons already explained, trial counsel did
not provide any misadvice under Strickland’s first prong. And
trial counsel did not provide ineffective assistance by failing
to attempt to negotiate a plea bargain that could potentially
provide the advantage of international travel more than a decade
after the criminal proceeding was over and the complex
immigration proceedings had been resolved. §ee Padilla, 559 U.S.
at 369 (noting immigration law's complexity and stating that
counsel's duty to advise of immigration consequences is limited
when the immigration consequences “of a particular plea are
unclear or uncertain”).

The petitioner has also failed to show prejudice because he
has not shown that there was a reasonable probability that, in a
case involving numerous victims and a loss amount of

$722,235.50, Tr. at 103, trial counsel could have obtained a

18

 

 

 

plea to one substantive count involving a single victim with a
loss amount under $10,000. At the evidentiary hearing, the Mugs
Plus prosecutor credibly explained why such a plea would not
have been acceptable to the Government, and trial counsel added
that obtaining such a plea would have been “very, very
unlikely.” ld; at 103, 114, 132.

The petitioner again unpersuasively cites giag and Kovacs
for support. The petitioner makes much of the fact that in giap,
under vastly different circumstances, the Government presumed
that the defendant could have pleaded guilty to the same
offenses but with a loss amount under $10,000. 2007 WL 4105813
at *3. All the evidence in this case, however, shows just the
opposite. The petitioner's reliance on Kovacs fails for the same
reason. ln that case, no evidence suggested that the Government
would not have accepted a plea that would have left the
petitioner’s immigration status intact. §ee Kovacs, 744 F.3d at
53. lndeed, unlike here, the district court in Kovacs did not
conduct an evidentiary hearing to address that issue. §§§ id. at

48.3

 

3 The petitioner argues that because the Government did not call the
Chief of the Securities Fraud Task Force at the time of the Mugs Plus case to
testify at the evidentiary hearing, “an adverse inference should be drawn
against the government” on the issue of prejudice. Post-hearing Mem. at ll.
But the petitioner provides nothing suggesting that the Mugs Plus prosecutor
who testified at the evidentiary hearing m the prosecutor in charge of the
case f Was not qualified to testify about the Government's position on a
potential plea.

19

 

The petitioner has not shown that trial counsel rendered
ineffective assistance in failing to obtain an unrealistic plea
agreement to one substantive count involving a single victim
with a loss amount under $10,000. Accordingly, the petitioner
has failed to show ineffective assistance of counsel under

Strickland.

ln sum, the petitioner has not proven that trial counsel
rendered ineffective assistance under Strickland. His petition
to vacate his guilty plea through the extraordinary remedy of a
writ of error coram nobis is therefore denied.

CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the petitioner’s petition for a writ of error coram nobis
is denied. The Clerk of the Court is directed to enter judgment
dismissing the petition. The Clerk is also directed to close all
pending motions and to close this case.
SO ORDERED.

Dated: New York, New York
March 26, 2019

 

G/QM

;H/Uohn G. Koeltl
Unite States District Judge

20

 

